DETAILED ACTION
Allowable Subject Matter
Claims 2-4, 6-8, 10-12, 15, 18-20, 22, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner agrees with the Applicant’s argument on pages 8 and 9 of the Remarks filed on 03/22/2021 that Howard teaches away from the combination with the transverse movement of brush as taught by Ferrante. The previously cited prior art fails to teach “a development unit that develops the flexographic printing plate precursor in a state in which the flexographic printing plate precursor is immersed in the washing solution by the conveying unit and conveyed, wherein the development unit has a brush used for development, and the brush is movable in parallel relative to the flexographic printing plate precursor,” as recited in claim 2 and “a development unit that develops the flexographic printing plate precursor in a state in which the flexographic printing plate precursor is immersed in the washing solution by the conveying unit and conveyed, wherein the development unit has a brush used for development and a support that is provided at a position opposite to the brush with the flexographic printing plate precursor interposed therebetween and supports the flexographic printing plate precursor, and wherein the brush is arranged in the washing solution and is movable in parallel relative to the flexographic printing plate precursor, and the development is performed by removing an unexposed portion of the flexographic printing plate precursor by the brush,” as recited in claim 4. Claims 3, 6-8, 10-12, 15, 18-20, 22, and 23 depend therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942.  The examiner can normally be reached on Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Whitesell  Gordon/Primary Examiner, Art Unit 2882